                                                                                                      United States District Court
                                                                                                        Southern District of Texas

                                                                                                           ENTERED
                                                                                                         October 30, 2019
                                 UNITED STATES DISTRICT COURT
                                                                                                        David J. Bradley, Clerk
                                  SOUTHERN DISTRICT OF TEXAS
                                    CORPUS CHRISTI DIVISION

LIBARDO TABOADA, et al,                                    §
                                                           §
           Plaintiffs,                                     §
VS.                                                        §    CIVIL ACTION NO. 2:18-CV-453
                                                           §
STATE FARM LLOYDS, et al,                                  §
                                                           §
           Defendants.                                     §

                                                     ORDER

         Before the Court is Plaintiffs’ Motion for Leave and Motion for Reconsideration

of Dismissal of Extra-Contractual Claims (D.E. 18) and Defendant’s response (D.E. 19).

Plaintiffs seek the Court’s reinstatement of their extra-contractual claims by standing on

the sufficiency of their notice letters. In so doing, Plaintiffs continue to fail to articulate

the factual bases for their extra-contractual claims. In support of their position, Plaintiffs

cite for the first time, Perrett v. Allstate Ins. Co., 354 F. Supp. 3d 755, 757 (S.D. Tex.

2018). In Perrett, a similarly cryptic notice letter1 was found sufficient as implying the

factual bases of the plaintiff’s claims. Perrett is immediately distinguishable from this

case—if for no other reason—in that it did not involve a plaintiff’s extraordinary delay or

contumacious conduct in failing to comply with the Court’s orders.

         Plaintiffs do not cite any Texas opinions construing the notice requirement and the

Court has not found any. See Tex. Ins. Code § 542A.003(b)(1) (requiring “a statement of

the acts or omissions giving rise to the claim”). Absent Texas authority setting out

1
    The notice letter attached as Exhibit F to Plaintiff’s motion is not a true and correct copy of the Perrett notice
letter as it contains additional notations and was clearly not taken from the record in Perrett. See Perrett, D.E. 5-2.
1/2
whether the acts and omissions must be actual facts or may be implied by a formulaic

recitation of claims, the Court determines that justice will be better served by deferring

this matter to the ordinary pleading process and the requirements of Ashcroft v. Iqbal, 556

U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and the

remedies of Federal Rule of Civil Procedure 12(b)(6).           Consequently, the Court

VACATES the Order Dismissing Claims (D.E. 16) and instead ORDERS as follows:

       Because this case was removed from state court, the Court ORDERS Plaintiffs to

replead pursuant to federal standards.       Fed. R. Civ. P. 81(c)(2).        Plaintiffs are

ORDERED to file their amended complaint on or before November 4, 2019.

Defendants will then have the opportunity to challenge the pleading pursuant to Rule 12

and the ordinary time constraints provided by the rules of civil procedure.

       TAKE NOTICE that the Court will not tolerate any further delays or

noncompliance with Court orders from Plaintiffs in this case.

       ORDERED this 30th day of October, 2019.

                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




2/2
